DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
In this case, none of the references cited have been considered.

Response to Arguments
Applicant's arguments, filed 01/22/2021, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues (a) that Balasubramanian’s base layer is not equivalent to the white ink layer of the present invention, and must be white, as solar panels usually have little reflectivity, and therefore any light reflected from it back through a colored ink layer will have a low intensity, so that the perceived colors will be relatively dark; in contrast, with a reflective layer of white ink, a brilliant coloured pattern (see p. 6). Applicant further argues that .
First and foremost, Balasubramanian acknowledges that solar panels are generally black or dark blue (see ¶3). Furthermore, in applicant’s extremely selective citation of the prior art (see p. 7), applicant conveniently skips over the portion of the cited art where Balasubramanian suggests that a white base layer may achieve a vibrant, i.e. brilliant, colored pattern (emphasis added):
[0058] … The presence of at least one base layer may offer several advantages over the use of an image layer alone, including increasing the vibrancy and/or opacity of the image. For example, as illustrated in FIG. 7, image layer 720 is disposed upon base layer 710 (e.g., a white base layer) to form isolated region 730, resulting in a more vibrant color of isolated region 730 as compared to image layer 720 alone.

Hence, the prior art is well aware that that a white base layer results in more vibrant color. While the ink layer in the instant specification must be white, and cannot be of any other colour, Balasubramanian teaches this may be the case in some embodiments (see ¶11, the base layer comprising a substantially white layer; see also ¶65), but in general, Balasubramanian is not strictly limited to a white base layer, likely because varying the color of the base layer can be advantageous in some situations (a similar technique, underpainting, is widely used in classical art whereby 
Finally, while Balasubmaranian does teach the combination of the base layer and the image layer are opaque (see ¶58), Balasubmaranian also teaches that the base layer itself may be substantially opaque (see ¶65), contrary to applicant’s assertions otherwise.

Applicant's arguments, filed 01/22/2021, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues (b) that that the specific widths of the first light through clearance and the second light through clearance provides the optimal balance between enough visible light passing through for solar power generation, as well as enough visible light being reflected for colour pattern visibility, while avoiding diffraction effects.
Regarding the optimal balance between enough visible light passing through for solar power generation, as well as enough visible light being reflected for colour pattern visibility, Balasubramanian teaches:
[0050] … For example, as illustrated in FIGS. 2C-2E, by altering the number of the isolated regions 220, the size of the isolated regions 220, and/or the spacing 210 between the isolated regions 220, different image resolutions and/or transparency levels may be achieved. In exemplary FIGS. 2C-2E, the total surface area occupied by all the isolated regions, expressed as a percentage of the total surface area of the image, is the same. That is to say, the transparency level of all three exemplary figures is the same while other image parameters (e.g., number of isolated regions, size of isolated regions, spacing between isolated regions, and/or image resolutions) are different. Such modifications may allow for adjustment of image resolutions based on the distance of a viewer from the image. For example, in cases where the graphic layer is on a rooftop or on a billboard and the viewer is at street level, the graphic layer may be of lower resolution (e.g., fewer isolated regions, and/or isolated regions 

Hence, it is clear that Balasubramanian already notes this tradeoff, and while Balasubramanian does not explicitly teach spacings / through clearances in the claimed range Balasubramanian notes the general tradeoff between spacing vs. total opacity, image resolution / dots per inch, regions per inch, etc. In fact, it is the same choice of resolution and choice of desired degree of light transmission that yields applicant’s claimed range for the through clearances: applicant notes that given 720 DPI printing normally gives through clearances of 0.002 to 0.007 mm for an ink thickness of 0.01 mm; however, the through clearances are increased to increase the transmittance of the coulored pattern layer (see p. 8 of specification). It is true that Balasubramanian does not teach the claimed resolution, and therefore claimed spacings, but as the general conditions are disclosed in a prior art, it is not inventive to discover the optimum or workable ranges. See MPEP §2144.05 II.
Regarding applicants second argument, chiefly, diffraction, this is not found persuasive; Balasubramanian already teaches through hole clearances that are well above the feature size required to observe diffraction effects, and simply decreasing the through hole clearances to arrive at the claimed widths, which are also well above the i.e., sans diffraction.

Applicant's arguments, filed 01/22/2021, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues that dots with two different thicknesses appear within one pattern in claims 17 and 22, which is not taught by Balasubramanian, and therefore, not obvious to one of ordinary skill in the art.
While it may be true that Balasubramanian does not teach a three-dimensional effect, nor explicitly dots with two different thicknesses in the same graphic layer, Balasubramanian notes that different base layer thicknesses can give rise to different levels of vibrancy of the resulting image, and this immediately informs one of ordinary skill in the art that different base layer thicknesses could be used in the same graphic layer to give rise to a graphic with varying levels of vibrancy. Nevertheless, in addition to this rejection, a rejection further in view of Uptergrove is provided; Uptergrove notes that base layers can be varied in thickness to give rise to a three-dimensional effect. 

Applicant's arguments, filed 01/22/2021, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues that titanium dioxide particles increase overall reflectivity, and that the difference in purpose of the titanium dioxide particles affects the parameters associated with them, such as size and density, and that applicant’s use of titanium dioxide particles in the white ink layer is therefore unique in claims 18 and 23.
i.e. they reflect light, as opposed to preferentially absorbing all or some of the light, and 2) they are opaque, i.e. light is not transmitted through the titanium dioxide particles. As Balasubramanian teaches the advantage of an opaque white base layer (see ¶65), it is clear that such a layer would be reflective, and, moreover, Van Thillo teaches that titanium dioxide inks give high opacity for inkjet printing (see ¶31), and, moreover, that white inks including titanium dioxide particles are suitable for forming a reflection image on a transparent substrate beneath a color layer, similar to Balasubramanian’s base layer and image layer, respectively (see ¶134).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-18 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, et al., US 2017/0085216 A1.

Claim 15. Balasubramanian teaches a colourful solar power module (see Fig. 10 and ¶¶75-77; in a non-limiting example the image may be of Barack Obama; see Fig. 2A) comprising a solar battery (photovoltaic layer 1005) and a coloured pattern layer (graphic layer 1001), the coloured pattern layer comprising a white ink layer and a multi-colour ink layer; the multi-colour ink layer being formed on the surface of said white ink layer (graphic layer 1001 may comprise isolated regions 1003 comprising base layers and image layers, e.g. as shown in Fig. 7, base layer 710 and 720, and corresponding description in and ¶58; base layer may be white and opaque; see ¶58, ¶65; image layer may be colored and on the surface of the base layer see, e.g. Fig. 7); wherein:
said solar battery is provided with a roughened layer on its surface, said white ink layer is formed on said roughened layer (outer surface of glass in Fig. 10 can have a matte finish, which can be formed by etching, embossing, sand-blasting, coating, all of which form a roughened layer; see ¶90).
said white ink layer is formed as a latticed pattern, which consists of a plurality of white ink dots, with a plurality of first through clearances being formed between said white ink dots (graphic layer has a plurality of isolated regions 1003 in lattice pattern in Fig. 10; since isolated regions have base layer and image layer, base layer is also in a latticed pattern, with transparent contiguous layer 1004 is construed as first through clearances between said colored ink dots),
said multi-colour ink layer is formed as a latticed pattern, which consists of a plurality of coloured ink dots, with a plurality of second through clearances being formed between said coloured ink dots (graphic layer has a plurality of isolated regions 1003 in lattice pattern in Fig. 10; since isolated regions have base layer and image layer, image layer is also in a latticed pattern, with transparent contiguous layer 1004 is construed as first through clearances between said colored ink dots), 
Balasubramanian does not explicitly teach said first and second light through clearances each having a width ranging from 0.004 mm to 0.014 mm. Instead, Balasubramanian also teaches the features may have a cross-sectional dimension as low as 20 microns / 0.02 mm (see ¶52), and the spacing may be between 1.25 and 4 times the largest cross-sectional dimension of the features, suggesting that, for a minimum feature cross-sectional dimension, the spacing may be between 24 microns and 80 microns / between 0.02 mm and 0.08 mm. Because Balasubramanian teaches the image layer is deposited on the base layer, they would have the same spacing (see, e.g. Fig. 1D).
However, Balasubramanian teaches that the spacing between the isolated regions may be varied to achieve the desired degree of light transmission (see, e.g., Fig. 5, and ¶¶49-50, ¶53). Additionally, Balasubramanian suggests that the spacing is also be a function of the resolution, with higher resolution yielding isolated regions closer together, i.e. smaller spacing (see ¶¶11-12, ¶50, ¶54). Hence, the spacing is a function of the desired degree of light-transmission, and the desired resolution.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said first light through clearance having a width ranging from 0.004 mm to 0.014 mm; said second light through clearance having a width ranging from 0.004 mm to 0.014 mm, in order to obtain the desired degree of light transmission and/or the desired image resolution. See MPEP §2144.05 II.

explicitly wherein said white ink layer has a first thickness of 0.01 mm to 0.015 mm, said multi-colour ink layer has a thickness of 0.01 mm to 0.015 mm. 
However, Balasubramanian teaches that the thickness of the base layers and image layers may be chosen to enhance the vibrancy of the overall graphic layer, and, in some cases, the thicknesses of the base layer and the image layer are substantially equal (see ¶59, as well as Fig. 8, C-D).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said white ink layer has a first thickness of 0.01 mm to 0.015 mm, said multi-colour ink layer has a thickness of 0.01 mm to 0.015 mm, in order to achieve the desired vibrancy of the image layer. 

Claim 17. Balasubramanian teaches or suggests the colourful solar power module according to claim 15, but not explicitly wherein at least one of said white ink dots has a first thickness, at least another one of said white ink dots has a second thickness of at least two times said first thickness. 
However, Balasubramanian teaches that the vibrancy of the image may be enhanced by using a combination of multiple layers of the one or more base layers, thicker layers of the one or more base layers, multiple layers of the one or more image layers, and/or thicker layers of the one or more image layers; and, in an example, teaches various configurations, including one where the base layer is twice the second base layer (see Figs. 8A-D). While Balasubramanian does not explicitly teach the use 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have at least one of said white ink dots has a first thickness, at least another one of said white ink dots has a second thickness of at least two times said first thickness in order to vary the vibrancy in the graphic layer.
Modified Balasubramanian does not teach the first thickness of between 0.01 mm and 0.015 mm, nor said multi-colour ink layer has a thickness of between 0.01 mm and 0.015 mm.
However, Balasubramanian teaches that the thickness of the base layers and image layers may be chosen to enhance the vibrancy of the overall graphic layer, and, in some cases, the thicknesses of the base layer and the image layer are substantially equal (see ¶59, as well as Fig. 8, C-D).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said white ink layer has a first thickness of 0.01 mm to 0.015 mm, said multi-colour ink layer has a thickness of 0.01 mm to 0.015 mm, in order to achieve the desired vibrancy of the image layer. 

Claim 19. Balasubramanian teaches a manufacturing method of colourful solar power module (see Fig. 10 and ¶¶75-77; in a non-limiting example the image may be of Barack Obama; see Fig. 2A), comprising the following steps:
providing a solar battery (providing photovoltaic layer 1005
inkjet printing a white ink layer on the surface of said solar battery, said white ink layer being formed as a white latticed pattern which consists of a plurality of white ink dots, with a plurality of first light through clearances being formed between said white ink dots (graphic layer 1001 may comprise isolated regions 1003 comprising base layers and image layers, e.g. as shown in Fig. 7, base layer 710 and 720, and corresponding description in and ¶58; base layer may be white and opaque; see ¶58, ¶65; image layer may be colored and on the surface of the base layer see, e.g. Fig. 7. Graphic layer has a plurality of isolated regions 1003 in lattice pattern in Fig. 10; since isolated regions have base layer and image layer, base layer is also in a latticed pattern, with transparent contiguous layer 1004 is construed as first through clearances between said colored ink dots. Graphic layer may be inkjet printed; see ¶64, ¶75, suggesting inkjet printing of base layer and image layer; see lattice in Fig. 10);
UV curing said white ink layer (inks for graphic layer may include UV-cured inks, and further, may include UV-cured inks for base layer and image layer, suggesting UV curing; see ¶¶64-66);
inkjet printing a multi-colour ink layer on said white ink layer, said multi-colour ink layer being formed as a coloured latticed pattern which consisting of a plurality of coloured ink dots with a plurality of second light through clearances being formed between said coloured ink dots (graphic layer 1001 may comprise isolated regions 1003 comprising base layers and image layers, e.g. as shown in Fig. 7, base layer 710 and 720, and corresponding description in and ¶58; base layer may be white and opaque; see ¶58, ¶65; image layer may be colored and on the surface of the base layer see, e.g. Fig. 7. Graphic layer has a plurality of isolated regions 1003 in lattice pattern in Fig. 10; since isolated regions have base layer and image layer, image layer is also in a latticed pattern, with transparent contiguous layer 1004 is construed as first through clearances between said colored ink dots. Graphic layer may be inkjet printed; see ¶64, ¶75, suggesting inkjet printing of base layer and image layer; see lattice in Fig. 10);
and UV curing said multi-colour ink layer, thereafter, a coloured pattern layer being formed on said solar battery (inks for graphic layer may include UV-cured inks, and further, may include UV-cured inks for base layer and image layer, suggesting UV curing; see ¶¶64-66). 
Balasubramanian does not explicitly teach said first and second light through clearances each having a width ranging from 0.004 mm to 0.014 mm. Instead, Balasubramanian also teaches the features may have a cross-sectional dimension as low as 20 microns / 0.02 mm (see ¶52), and the spacing may be between 1.25 and 4 times the largest cross-sectional dimension of the features, suggesting that, for a minimum feature cross-sectional dimension, the spacing may be between 24 microns and 80 microns / between 0.02 mm and 0.08 mm. Because Balasubramanian teaches the image layer is deposited on the base layer, they would have the same spacing (see, e.g. Fig. 1D).
see, e.g., Fig. 5, and ¶¶49-50, ¶53). Additionally, Balasubramanian suggests that the spacing is also be a function of the resolution, with higher resolution yielding isolated regions closer together, i.e. smaller spacing (see ¶¶11-12, ¶50, ¶54). Hence, the spacing is a function of the desired degree of light-transmission, and the desired resolution.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said first light through clearance having a width ranging from 0.004 mm to 0.014 mm; said second light through clearance having a width ranging from 0.004 mm to 0.014 mm, in order to obtain the desired degree of light transmission and/or the desired image resolution. See MPEP §2144.05 II.

Claim 20. Balasubramanian teaches or suggests the manufacturing method according to claim 19, further comprising:
forming a roughened layer on the surface of said solar battery prior to any printing (outer surface of glass in Fig. 10 can have a matte finish, which can be formed by etching, embossing, sand-blasting, coating, all of which form a roughened layer; see ¶90);
wherein said inkjet printing a white ink layer includes inkjet printing on said roughened layer (see above). 

Claim 21. Balasubramanian teaches or suggests the manufacturing method of colourful solar power module according to claim 20, but not explicitly wherein said white 
However, Balasubramanian teaches that the thickness of the base layers and image layers may be chosen to enhance the vibrancy of the overall graphic layer, and, in some cases, the thicknesses of the base layer and the image layer are substantially equal (see ¶59, as well as Fig. 8, C-D).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said white ink layer has a first thickness of 0.01 mm to 0.015 mm, said multi-colour ink layer has a thickness of 0.01 mm to 0.015 mm, in order to achieve the desired vibrancy of the image layer. 

Claim 22. Balasubramanian teaches or suggests the manufacturing method according to claim 20, but not explicitly wherein at least one of said white ink dots has a first thickness, at least another one of said white ink dots has a second thickness of at least two times said first thickness. 
However, Balasubramanian teaches that the vibrancy of the image may be enhanced by using a combination of multiple layers of the one or more base layers, thicker layers of the one or more base layers, multiple layers of the one or more image layers, and/or thicker layers of the one or more image layers; and, in an example, teaches various configurations, including one where the base layer is twice the second base layer (see Figs. 8A-D). While Balasubramanian does not explicitly teach the use of multiple base layer configurations in the same graphic layer, it could be aesthetically 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have at least one of said white ink dots has a first thickness, at least another one of said white ink dots has a second thickness of at least two times said first thickness in order to vary the vibrancy in the graphic layer.
Modified Balasubramanian does not teach the first thickness of between 0.01 mm and 0.015 mm, nor said multi-colour ink layer has a thickness of between 0.01 mm and 0.015 mm.
However, Balasubramanian teaches that the thickness of the base layers and image layers may be chosen to enhance the vibrancy of the overall graphic layer, and, in some cases, the thicknesses of the base layer and the image layer are substantially equal (see ¶59, as well as Fig. 8, C-D).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said white ink layer has a first thickness of 0.01 mm to 0.015 mm, said multi-colour ink layer has a thickness of 0.01 mm to 0.015 mm, in order to achieve the desired vibrancy of the image layer. 

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, et al., US 2017/0085216 A1, as applied to claims 15 and 19, above, and further in view of Uptergrove, US 2007/0264454 A1.

explicitly wherein at least one of said white ink dots has a first thickness, at least another one of said white ink dots has a second thickness of at least two times said first thickness. 
Uptergrove teaches a container with a base coat and an additional colorcoat thereon (see ¶15, ¶19). The base coat can have various thicknesses of ink which provide a three-dimensional effect (see ¶16). While Uptergrove is concerned with plastic containers, the problems solved by Uptergrove are analogous insofar as they concern thee aesthetic appearance of articles with a base coat and a printed layer thereon. It is clear that the specific ratio of thicknesses of the base coat provides the three-dimensional effect, so the precise thicknesses can be chosen based on the desired effect.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have at least one of said white ink dots has a first thickness, at least another one of said white ink dots has a second thickness of at least two times said first thickness in order to provide a three-dimensional effect.
Modified Balasubramanian does not teach the first thickness of between 0.01 mm and 0.015 mm, nor said multi-colour ink layer has a thickness of between 0.01 mm and 0.015 mm.
However, Balasubramanian teaches that the thickness of the base layers and image layers may be chosen to enhance the vibrancy of the overall graphic layer, and, in some cases, the thicknesses of the base layer and the image layer are substantially equal (see ¶59, as well as Fig. 8, C-D).


Claim 22. Balasubramanian teaches or suggests the manufacturing method according to claim 20, but not explicitly wherein at least one of said white ink dots has a first thickness, at least another one of said white ink dots has a second thickness of at least two times said first thickness. 
Uptergrove teaches a container with a base coat and an additional colorcoat thereon (see ¶15, ¶19). The base coat can have various thicknesses of ink which provide a three-dimensional effect (see ¶16). While Uptergrove is concerned with plastic containers, the problems solved by Uptergrove are analogous insofar as they concern thee aesthetic appearance of articles with a base coat and a printed layer thereon. It is clear that the specific ratio of thicknesses of the base coat provides the three-dimensional effect, so the precise thicknesses can be chosen based on the desired effect.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have at least one of said white ink dots has a first thickness, at least another one of said white ink dots has a second thickness of at least two times said first thickness in order to provide a three-dimensional effect.

However, Balasubramanian teaches that the thickness of the base layers and image layers may be chosen to enhance the vibrancy of the overall graphic layer, and, in some cases, the thicknesses of the base layer and the image layer are substantially equal (see ¶59, as well as Fig. 8, C-D).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said white ink layer has a first thickness of 0.01 mm to 0.015 mm, said multi-colour ink layer has a thickness of 0.01 mm to 0.015 mm, in order to achieve the desired vibrancy of the image layer. 

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, et al., US 2017/0085216 A1, as applied to claims 15 and 19, above, and further in view of Van Thillo, et al., US 2010/0039463 A1.

Claim 18. Balasubramanian teaches the colourful solar power module according to claim 15, but does not teach said white ink layer comprising a plurality of titanium dioxide particles therein.
Van Thillo teaches that TiO2 is the white pigment of choice for white inkjet ink primarily because its refractive index, which dictates its hiding power and thus opacity, is considerably higher than other white pigments (see ¶31; N.B. Balasubramanian suggests opacity as beneficial for improving vibrancy; see ¶33). The ink comprises 2 particles (see ¶130-132). Van Thillo additionally teaches that white inks including TiO2 particles give good reflection on transparent surfaces, which appears to be the purpose of Balasubramanian’s base layer (i.e. increasing vibrancy of image layer; see ¶58, ¶65).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said white ink layer comprising a plurality of titanium dioxide particles therein in order to have improved hiding power and thus opacity, and / or to give good reflection of Balasubramanian’s base layer.

Claim 23. Balasubramanian teaches the manufacturing method according to claim 19, but does not teach said white ink layer comprising a plurality of titanium dioxide particles therein.
Van Thillo teaches that TiO2 is the white pigment of choice for white inkjet ink primarily because its refractive index, which dictates its hiding power and thus opacity, is considerably higher than other white pigments (see ¶31; N.B. Balasubramanian suggests opacity as beneficial for improving vibrancy; see ¶33). The ink comprises TiO2 particles (see ¶130-132). Van Thillo additionally teaches that white inks including TiO2 particles give good reflection on transparent surfaces, which appears to be the purpose of Balasubramanian’s base layer (i.e. increasing vibrancy of image layer; see ¶58, ¶65).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said white ink layer comprising a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721